DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Applicant's election with traverse of Group I and the peptide, Pal-K(P)HG-OH was previously acknowledged.  
In the reply filed 2/23/22, Applicants amended claim 33.
Claims 38-39 and 50-58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group or species, there being no allowable generic or linking claim.
Claims 33, 35, 37 and 40-49 read on the elected Group I and elected species and are under consideration. 

			Claim Rejections-Withdrawn
The rejection of claims 33, 35-37,  40-43, 45 and 49 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to amendment of claim 33. 
The rejection of claims 33, 35, 40-42 and 44-45 under 35 U.S.C. 102(a)(1) as being anticipated by Shemyakin (“Primary structure determination of peptides and proteins by Mass spec” 1968) is withdrawn due to amendment of claim 33 (K* can no longer be Orn).
 The rejection of claims 33,35 and 40-45 under 35 U.S.C. 103 as being unpatentable over Shemyakin in view of Lim et al. (“Site specific fatty acid conjugation to prolong protein half-life in vivo”; J Control Release 2013 Sep. 10: 170(2); 219225) is withdrawn due to amendment of claim 33 (K* can no longer be Orn). 
The rejection of claims 33, 35, 40-42, 44-45 and 49 under 35 U.S.C. 103 as being unpatentable over Shemyakin in view of Think Peptides (<http://www.thinkpeptides.com/peptidesolubility.html> March 27, 2009) is withdrawn due to amendment of claim 33 (K* can no longer be Orn). 
.  
Response to Arguments
Applicant’s arguments with respect to references above have been considered but are moot because the rejections are withdrawn. 

Claim Objections
Claim 33 is objected to because of the following informalities:  the claim was amended to recite that AA* is lysine. Therefore, lysine does not need to be in the list of options of AA if AA* is listed (since AA* is lysine). 
 Appropriate correction is required.


Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is a NEW rejection necessitated by amendment of claim 33. 
 Claim 44 depends from claim 33. Claim 33 recites that n + m >1. Claim 44 recites that n +m is from 1 to 5. Therefore, n + m must be greater than 1 (cannot be 1) according to claim 33, but can be 1 according to dependent claim 44. Therefore, a peptide could meet the limitations of claim 44 but not the limitations of the claim from which it depends. Claim 44 fails to limit the subject matter of claim 33. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Allowable Subject Matter
Claims 33, 35, 37, 40-43 and 45-49 are allowable (please note that claim 33 is objected). There was no prior art found that teaches or suggests the peptidic compound instantly claimed. A search of the art did not uncover any art that meets the limitations of Formula I, wherein AA* is lysine on which a carboxylic acid is grafted by a peptidic bond on the nitrogen of the lateral chain, wherein the carboxylic acid is selected from the amino acids of claim 33. Therefore, the claims are novel. 

Conclusion
Claim 44 is rejected. 
Claim 33 is objected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                            
/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654